SCHWARTZ, Judge
(specially concurring).
I agree that reversal is required by our decision in American Home Assurance Co. v. Keller Industries, Inc., 347 So.2d 767 (Fla.3d DCA 1977), cert. denied, dismissed, 360 So.2d 1249 (Fla.1978), 367 So.2d 1124 (Fla.1979). Were the issue an original one in this district, however, I would follow the contrary views well-expressed in the dissenting opinion of Judge Hendry in Keller and in the conflicting cases of Gibson v. Walker, 380 So.2d 531 (Fla.5th DCA 1980) and Cincinnati Ins. Co. v. Palmer, 297 So.2d 96 (Fla.4th DCA 1974).